Citation Nr: 1226290	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a claimed sinus disorder.

2.  Entitlement to service connection for a respiratory disorder, claimed as pneumonia and bronchitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the RO. 

In May 2009, the Veteran presented testimony before a Veterans Law Judge who has since retired from the Board.  The transcript is of record.  

The Veteran was accepted the offer of another hearing.  However, in correspondence received in August 2010, the Veteran indicated that he wished to withdraw his hearing request.  

In April 2011, the Veteran's claim was most recently remanded for further development.  The case has since been returned to the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary prior to final adjudication of the Veteran's remaining claims.  

The Board notes that the development requested in connection with the April 2011 remand was accomplished, but finds that the claims are not ready for appellate review of other reasons.  

As previously noted, the Veteran's service treatment records (STRs) are unavailable and were likely destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  The one available STR shows treatment for "pharyngitis" during service.  The Veteran reported having "pneumonia" during basic training, although this was not shown by the one available STR.  

In a June 2008 letter, a treating physician indicated that the Veteran "possibly" had a significant respiratory damage from his in-service treatment for pneumonia.  He also noted that the Veteran had a history of recurrent respiratory infections, sinusitis, bronchitis and a history of asthma.  

The physician added that the Veteran's symptoms were suggestive of bronchiectasis.  It does not appear that this physician reviewed the Veteran's claims file prior to providing his opinion.  Further, the Board notes that this statement is equivocal and is not sufficient to provide a basis for resolving the claims.

The Veteran was afforded VA examinations in July 2009.  In one portion of the VA examination, the examiner indicated that he could not provide an opinion without resort to speculation as to whether the Veteran's deviated septum had an effect on his upper and lower respiratory condition while on active duty.  

The second examiner pertinently diagnosed the Veteran as having chronic obstructive lung disease (COPD) with mild restrictive lung disease and bronchitis.  The examiner opined that these disabilities were not caused by or the result of pneumonia in basic training.  The VA examiner, however, failed to provide a rationale for his opinion.  

It important to note here that, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  One VA examiner failed to provide a rationale for his negative opinion, and the other stated that any opinion would be based upon mere speculation.  

The Board finds that pursuant to the guidance in Jones v. Shinseki, 23 Vet. App. 382 (2010) regarding speculative opinions, the Board cannot rely on the July 2009 speculative opinion.  

As the Board finds that the July 2009 VA examinations were limited, the Veteran should be afforded a new VA examination regarding his claimed sinus and respiratory disorders.  

Accordingly, the case must be REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed sinus/respiratory conditions.  

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should elicit from the Veteran and record a full medical history referable to the claimed conditions.  

After examining the Veteran and reviewing the entire record, including his lay assertions, the examiner should provide an opinion as to whether it is at least as likely as not that any current sinus or lung disability had its clinical onset during service or otherwise is due to the documented episode of "pharyngitis" or reported "pneumonia" for which he reports being hospitalization during his period of active duty. 

A rationale should be provided for any opinion expressed.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate  disposition.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

